DETAILED ACTION
1.	This Office action is for the examination of reissue application 16/183,748 filed on November 8, 2018 of U.S. Patent No. 9,491,724 (hereinafter “the '724 patent”) responsive to amendments and arguments filed on October 13, 2020 in response to the Final Office action mailed on July 13, 2020.  Claims 1-40 and 42-47 are pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘724 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Rejections Under 35 U.S.C. 251 – Recapture
4.	Regarding claim 39, Applicant argues that (1) “the master device and its structural components are included in the claim of the original patent application, i.e., before the prosecution”, (2) “[n]either 35 U.S.C. 251 nor MPEP 1412 specifies that the limitation making claims allowable should be structural limitation”, and (3) claim 39 includes functional limitations added to make the claims allowable.  The examiner agrees with Applicant regarding arguments (1) and (2).  However, this does not mean that Applicant is not attempting to recapture surrendered subject matter.  During prosecution of the ‘724 patent, Applicant amended the structure of the master device to obtain allowance.  This master device, which was amended to obtain allowance, is completely eliminated in claim 39 in an attempt to recapture surrendered subject matter.  Applicant’s argument, that claim 39 includes functional limitations added to make the claim allowable, is unpersuasive on its face because the structure (i.e., master device controller) that was further limited with additional functional limitation is not present in claim 39.
Applicant further argues that claim 39 now includes the feature “wherein the high speed transmission mode or the low power transmission mode is determined by a first data transmission device of the data transmission system according to a control signal generated by the first data transmission device.”  It is not clear to the examiner how this argument helps to persuade that there is no recapture in claim 39 because no limitation added to the slave device changes the fact that the master device that was amended to obtain allowance is not present in 

5.	Regarding claim 46, Applicant makes similar arguments.  During prosecution, structural limitation of the slave device was amended to obtain allowance.  Claim 46 removes the entire slave device that generates the feedback signal as amended during prosecution.  Elimination of a structure that was amended to obtain allowance is an attempt to recapture surrendered subject matter.

Rejections Under 35 U.S.C. 112, 2nd paragraph
6.	Applicant cites 35 U.S.C. 112(f) and MPEP 2118 to assert that the specification discloses corresponding acts.  This is not a persuasive argument.  Corresponding “acts” that Applicant mentions are actually description of functions, not a series of acts that describes how the function is performed.  Applicant’s arguments are based on Applicant’s misinterpretation of the statute and the MPEP.  Corresponding “acts” mentioned in the statute and the MPEP is for step plus functions for method claims.  In contrast, device or apparatus claims are defined by their structures.  Thus, a means plus function claims covers corresponding structures.  Although corresponding structures may include a series of method steps for computer software implemented devices, in such cases, the specification must disclose an equivalent structure by disclosing a hardware structure such as a processor that can execute instructions and its software structure by disclosing its algorithms, flow charts, source code, or other detailed descriptions of how the claimed functions are performed by the software, not merely a description of the functions of the claimed device.


Applicant cites various paragraphs in the specification and asserts that “the corresponding acts for performing the entire claimed functions of the “control module” are recited in the descriptions.”  The examiner note the claimed “control module” is a structural limitation in an apparatus claim, not a method claim that claims a series of acts.  The paragraphs (paragraph [0028], [0031], [0032], [0035], [0042], [0045], [0055], [0063], [0710]) cited by Applicant describe what the “control module” does, which describes its functions, not what the structure of the module is.  A structural means plus function limitation requires description of corresponding structures, not description of its functions.  Although a structure implemented in software may be described as an algorithm disclosed as a flow chart or as a series of algorithmic actions performed to implement the claimed function, paragraphs that describe a function of the module or what the module does is not a corresponding structure.  For example, paragraph [0028] cited by Applicant discloses that “The control module 3000 generates a control signal S_C1 according to a command from the user or a feedback signal S_FB.”  This is a description of a function of the control module, not a description of a structure to perform the function described.  Other cited paragraphs describe what the controller does, but they do not describe a physical structure, or an algorithmic structure that may be described as a series of action, that is capable of performing the functions described.  To overcome the rejection, Applicant must show where or how the specification discloses a corresponding structure that performs the function of “generating a control signal according to a feedback signal.”
	Applicant’s arguments regarding other means plus function limitations (packet encoding and decoding modules, feedback module, and monitor module) are not persuasive for the same 

Rejection under 35 U.S.C. 251 - Recapture
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

8.	Claim 39-40 and 42-47 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the 
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))

9.	In this case, newly added claim 39 does not recite a control module and a packet encoding module and newly added claim 46 does not recite a feedback module.

Claims 39-40 and 42-47 omit/broaden claim limitations related to subject matter surrendered in the original prosecution.  Claim During prosecution of the '739 Application, Applicant amended claim 1 to add the underlined limitations:
a control module for generating, , a control signal according to which a transmission mode is determined;and
a packet encoding module coupled to the control module encoding an original packet to be a transmission packet according to the original packet and processing a transmission operation under the determined transmission mode (See ‘739 Application, Amendments filed on 9/11/2015)
and
a feedback module coupled to the packet decoding module for generating a synchronizing signal when a decoding condition of the packet decoding indicates that the transmission packet is correctly received or decoded, and for not generating the synchronizing signal when the decoding condition indicated that the transmission packet is not correctly received or decoded
	wherein the feedback signal indicates whether the synchronizing signal is generated (See ‘739 Application, Amendments filed on 5/12/2016)
The above claim limitations for control and packet encoding modules in a master device added to claim 1 during prosecution to overcome rejections are omitted in new claims 39-40, 42-45.  The above claim limitation for the feedback module in a slave device, added to claim 1 during prosecution to obtain allowance, is omitted in new claims 46-67.  Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the original prosecution.  Furthermore, since Applicant fails to materially narrow the instant reissue claims in other respects, so that the claims may have not been enlarged, the recapture rule has not been avoided. 

Claim Interpretation - 35 USC § 112, 6th Paragraph
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a control module, a packet encoding module, a packet decoding module, and a feedback module in claim 1; a monitor module in claim 5, a packet decoding module in claim 20; a decoding module and a feedback module in claim 39; and packet encoding module and a control module in claim 46.


13.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

14.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“control module” 
Function: generate a control signal according to a feedback signal
Structure: a box labeled control module 3000 shown in figure 3
“packet encoding module”
Functions: (1) encode an original packet to be a transmission packet according to the original packet and the control signal, (2) process a transmission operation under the determined transmission mode
Structure: a box labeled packet encoding module 3002 shown in figure 3
“packet decoding module” 
Function: decode the transmission packet
Structure: a box labeled control module 3200 shown in figure 3
“feedback module”
Functions: (1) generate synchronizing signal under specified conditions
Structure: a box labeled packet encoding module 3202 shown in figure 3
“monitor module”
Functions: (1) determine whether the synchronizing signal is received from the feedback module within a predetermined period, (2) generate a flag signal
Structure: a box labeled packet encoding module 6200 shown in figure 6

Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-40, 42-46, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 39 and its dependent claims 40, 42-46 recite the limitation “the feedback signal is configured to control the first data transmission device …” and claim 47 recite the limitation “the control signal is configured to control the data transmission device … .”  The specification does not disclose any signal that can be configured to control devices.  According to IEEE 100, The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, a signal is “the physical representation which conveys data from one point to another.”  It is not something that can be “configured” to control devices.  Although a device may be controlled with a signal, by configuring the device to respond to a signal, it is not the configuration of a signal that controls the device.  To overcome this rejection, Applicant must specifically show where and how the specification discloses feedback and control signals being configured to control devices. 

17.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 34-36, 39-40, and 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
19.	Various module limitations discussed above in independent claims 1, 39, 46 and their dependent claims, as well as claim 5 and its dependent claims, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above.   However, the written description fails to disclose the corresponding structures, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

20.	Claim 39 and its dependent claims 40, 42-46 recite the limitation “the feedback signal is configured to control the first data transmission device …” and claim 47 recite the limitation “the control signal is configured to control the data transmission device … .”  As discussed above, a signal is a physical representation which conveys data.  It is not clear what it means to “configure” a physical representation which conveys data.

Allowable Subject Matter
21.	Claims 20-33, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: these claims are allowed for the reason stated in the Notice of Allowance of the original patent mailed on August 12, 2016 in the application 13/831,739.  Prior art of record does not disclose “specific details of a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/MARK SAGER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992